AFFIRMED and Opinion Filed March 22, 2022




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-19-01550-CV

     JOHN GUANDOLO AND SAINT GEORGE’S ALLIES, INC. D/B/A
            UNDERSTANDING THE THREAT, Appellant
                            V.
                 RICHARD STANEK, Appellee

                On Appeal from the 162nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-17-14892

                          MEMORANDUM OPINION
                   Before Justices Molberg, Nowell, and Goldstein
                            Opinion by Justice Goldstein
      This is an appeal from a final judgment in a jury trial involving cross-claims

for assault and associated torts. In a pre-trial ruling, the trial court partially granted

appellee’s no-evidence motion for summary judgment. In one issue, appellants

complain that the trial court erred in entering summary judgment against them on

their affirmative defenses of self-defense and justification and thereby failing to
submit jury questions on those defenses.1 We affirm. Because all issues in this appeal

are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.

                                          BACKGROUND

        Appellee Stanek was at all relevant times the elected sheriff of Hennepin

County, Minnesota, the county seat of which is Minneapolis. Stanek was also an

executive board member of the National Sheriff’s Association (NSA). In late-June

2017, Stanek attended the semiannual meeting of the NSA in Reno, Nevada.

        Also present at the NSA meeting was appellant Guandolo, a former Marine

and FBI agent. Guandolo is the founder and president of appellant Saint George’s

Allies, Inc. d/b/a Understanding the Threat (UTT), a Texas corporation. UTT

provides law enforcement training and engages in public advocacy related to Islamic

terrorism. UTT’s advocacy is, according to Stanek, controversial and incendiary. A

few months before the NSA meeting, Guandolo published an article on the UTT

website titled “In this War Minnesota’s Twin Cities are Lost,” which contained

allegedly defamatory statements about Stanek.

        On June 20, 2017, Stanek met with Guandolo to discuss the article. Also

present were Chris Gaubatz and Stephanie Ameiss, both UTT employees, and Peter



    1
      Appellants requested and we have received a partial reporter’s record of the proceedings below. In
their request, appellants included a statement of issues they intended to raise on appeal. We presume the
record before us constitutes the entire record for purposes of the issues raised and omitted evidence
presumed irrelevant to this appeal. See TEX. R. APP. P. 34.5, 34.6(c); Furr’s Supermarkets, Inc. v. Bethune,
53 S.W.3d 375, 377 (Tex. 2001).



                                                   –2–
Dietzman, a major at the Hennepin County Sheriff’s office. The conversation

became heated, and an altercation ensued, memorialized by video and audio

recordings of the incident.2

        Appellee initiated this lawsuit against appellants on October 30, 2017,

asserting claims for assault, assault by offensive contact, battery, and intentional

infliction of emotional distress. Stanek alleged Guandolo was acting on UTT’s

behalf, contending that UTT was vicariously liable under the doctrine of respondeat

superior. Appellants answered the lawsuit and filed counterclaims for assault,

battery, and tortious interference with prospective business relations. Appellants also

asserted several affirmative defenses, including justification and self-defense.

        On July 1, 2019, Stanek filed a no-evidence motion for summary judgment,

asserting appellants had no evidence to support the elements of several of their

claims and affirmative defenses. Relevant here, the trial court partially granted the

motion against appellants on their affirmative defenses of justification and self-

defense.

        The jury trial commenced on September 9, 2019. On September 17, appellants

filed their proposed jury instructions, which included a question of whether

Guandolo acted in self-defense. The next day, appellants filed a motion to reconsider


    2
     Ameiss recorded audio of the meeting and a hotel surveillance camera captured video. Our record
contains a digital file in which the surveillance footage has been overlaid with the audio recording. The
recordings were admitted into evidence for the jury’s consideration.



                                                  –3–
summary judgment on their affirmative defenses. At the formal charge conference,

the trial court denied the motion to reconsider and refused the question as to

Guandolo’s self-defense. The charge submitted to the jury thus included assault

questions as to both parties but a self-defense question only as to Stanek. On

September 20, the jury returned its verdict in favor of Stanek. The jury found that

Guandolo assaulted Stanek, Stanek did not assault Guandolo, and Stanek was acting

in self-defense. The jury also found Guandolo 51% responsible of causing or

contributing to the cause of the altercation and awarded damages to Stanek. The trial

court entered judgment in Stanek’s favor, and this appeal followed.

                                   DISCUSSION

I.    STANDARD OF REVIEW

      We review an order granting summary judgment de novo. JLB Builders,

L.L.C. v. Hernandez, 622 S.W.3d 860, 864 (Tex. 2021). No-evidence summary

judgments are reviewed under the same legal sufficiency standard as directed

verdicts. Arana v. Figueroa, 559 S.W.3d 623, 627 (Tex. App.—Dallas 2018, no

pet.). The non-movant must present evidence that raises a genuine issue of material

fact on the challenged elements of the claim. See id. (citing TEX. R. CIV. P. 166a(i);

S.W. Elec. Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex. 2002)). A no-evidence

challenge will be sustained when (a) there is a complete absence of evidence of a

vital fact, (b) the court is barred by rules of law or of evidence from giving weight



                                         –4–
to the only evidence offered to prove a vital fact, (c) the evidence offered to prove a

vital fact is no more than a mere scintilla, or (d) the evidence conclusively establishes

the opposite of the vital fact. Id. (citing Merriman v. XTO Energy, Inc., 407 S.W.3d

244, 248 (Tex. 2013)).

II.   ANALYSIS

      Appellants contend that the trial court erred in granting no-evidence summary

judgment against them on their affirmative defenses of self-defense and justification.

Appellee counters that summary judgment was proper because appellants’ response

to the motion was deficient for failing to connect the evidence to the specific

elements of their affirmative defenses. Appellee further argues that, to the extent the

trial court erred in granting summary judgment, we must affirm because the error

was harmless and appellants failed to meet their burden to show harm. In their reply

brief, appellants argue that they were harmed by the trial court’s failure to include

questions regarding self-defense and justifications in the jury charge.

      A.     Justification

      Appellants contend the trial court erred in granting summary judgment on

their affirmative defense of justification. We disagree. “Justification” is not in itself

an affirmative defense, but rather an umbrella term for a category of defenses. See

Alonzo v. State, 353 S.W.3d 778, 781 (Tex. Crim. App. 2011) (“Chapter 9 of the

Penal Code recognizes certain justifications that, under Section 2.03, are defenses to



                                          –5–
prosecution.”). Included among these defenses are self-defense, defense of third

person, and protection of one’s own property. See TEX. PENAL CODE ANN. §§ 9.31,

9.33, 9.41. We have been cited no Texas cases, nor have we found any, recognizing

justification as a stand-alone affirmative defense, let alone identifying the elements

thereof. A trial court does not err in granting summary judgment on a claim or

defense that is not recognized under Texas law. See Methodist Hosp. v. Zurich Am.

Ins. Co., 329 S.W.3d 510, 526 (Tex. App.—Houston [14th Dist.] 2009, pet. denied);

Cerda v. RJL Entm’t, Inc., 443 S.W.3d 221, 233 (Tex. App.—Corpus Christi 2013,

pet. denied). Accordingly, we conclude the trial court did not err in granting

summary judgment on appellants’ affirmative defense of justification.

      B.     Self-defense

      Appellants also contend the trial court erred in granting summary judgment

as to the claimed self-defense. Self-defense is an affirmative defense to a civil assault

claim. See Gibbins v. Berlin, 162 S.W.3d 335, 340 (Tex. App.—Fort Worth 2005,

no pet.) (citing Price v. Short, 931 S.W.2d 677, 687 (Tex. App.—Dallas 1996, no

writ)). The elements of self-defense are the same in civil and criminal cases. See id.

at 340. With certain exceptions not applicable here, “a person is justified in using

force against another when and to the degree the actor reasonably believes the force

is immediately necessary to protect the actor against the other’s use or attempted use

of unlawful force.” TEX. PENAL CODE ANN. § 9.31(a). The Penal Code defines



                                          –6–
“unlawful” as “criminal or tortious or both and includes what would be criminal or

tortious but for a defense not amounting to justification or privilege.” See id.

§ 1.07(a)(48). The “criminal or tortious” conduct which justifies the use of force

includes assault, which a person commits by, among other things, “intentionally,

knowingly, or recklessly caus[ing] bodily injury to another” or “intentionally or

knowingly caus[ing] physical contact with another when the person knows or should

reasonably believe that the other will regard the contact as offensive or provocative.”

See id. § 22.01(a)(1), (3).

      The “reasonably believes” language of the self-defense statute “contains

subjective and objective components.” Lozano v. State, 636 S.W.3d 25, 32 (Tex.

Crim. App. 2021). “A defendant must subjectively believe that another person used

or attempted to use unlawful force . . . against the defendant and that the defendant’s

use of unlawful or deadly force in response was immediately necessary.” Id.

Additionally, the defendant’s subjective belief must be objectively reasonable. Id. A

reasonable belief is one held by an “ordinary and prudent man in the same

circumstances as the actor.” Id. (quoting TEX. PENAL CODE ANN. § 1.07(a)(42)).

      Here, appellee moved for no-evidence summary judgment on both appellants’

claim of assault and their affirmative defense of self-defense. With respect to self-

defense, appellee asserted there was no evidence that: (1) appellee used or attempted

to use force, (2) appellee’s use of force was unlawful, (3) appellants believed the use



                                         –7–
of force was immediately necessary to avoid imminent harm, or (4) appellants’ belief

was reasonable.3 In their response to the motion, appellants discussed their assault

claim and their affirmative defense of self-defense under one heading. That section

of the response states, in full:

        Plaintiff’s verbally and physically aggressive behavior toward
        Guandolo is more than sufficient to sustain Defendants’ assault and
        battery claims, as well as the affirmative defenses of self-defense and
        justification.

        A person commits an assault under Nevada law4 by “(1) [u]nlawfully
        attempting to use physical force against another person; or
        (2) Intentionally placing another person in reasonable apprehension of
        immediate bodily harm.” A battery is any willful and unlawful use of
        force or violence upon the person of another.

        Here, Plaintiff repeatedly cursed at Guandolo, mocked his service
        record, moved into Guandolo’s personal space while verbally urging a
        fight, bumped chests with Guandolo, and then grabbed Guandolo’s tie
        so tight it was strangling Guandolo. It was only after all of these things



    3
      Although the first, third, and fourth elements identified by Stanek are correct, the second is not. As
the Court explained in Lozano, self-defense does not require that the plaintiff’s use of force be unlawful,
but rather that the defendant reasonably believe it to be unlawful. See Lozano, 636 S.W.3d at 32. Thus,
lawfulness of Stanek’s conduct could not have formed the basis of the trial court’s summary judgment on
appellants’ affirmative defense of self-defense. See IE.Com, Ltd. v. Peeler, No. 05-19-00496-CV, 2020 WL
3424913, at *3 (Tex. App.—Dallas June 23, 2020, no pet.) (mem. op.) (no-evidence summary judgment
improper where based on elements identified by the movant that are not elements of the non-movant’s
claim). We therefore limit our analysis to the remaining elements identified by Stanek. See Merriman, 407
S.W.3d at 248 (where trial court does not state the basis of its summary-judgment ruling, appellate court
must affirm on any valid ground raised in the motion).
    4
       The trial court’s docket sheet reflects that on September 5, 2019, two days after filing this summary-
judgment response, appellants filed an opposed motion urging the trial court to apply Nevada law. The trial
court entered an order on September 9. Our record does not include the motion, appellee’s response, or the
trial court’s order. Appellee asserts in his brief that the trial court denied the motion, but that is not evident
from the record. Nevertheless, appellants do not raise any conflicts of law in this appeal. In the absence of
a contention that another state’s laws differ from Texas law, we presume the laws of that state “are the same
as ours.” Coca-Cola Co. v. Harmar Bottling Co., 218 S.W.3d 671, 679 (Tex. 2006).



                                                      –8–
      that Guandolo attempted to defend himself and hit Plaintiff in the face
      once.

      There is no dispute that Plaintiff “touched” Guandolo during the
      Altercation by grabbing his tie. Grabbing an individual by the tie and
      twisting it so tightly that it is strangling a person most certainly qualifies
      as “offensive.” Furthermore, Guandolo’s response to Plaintiff’s
      aggression, i.e. one punch to the face, was reasonable in order to avoid
      imminent harm by Plaintiff and certainly justified to protect his life.
      Accordingly, the Court should dismiss Plaintiffs no evidence motion
      for summary judgment because Defendants have produced more than a
      scintilla of evidence supporting their assault and battery claims, as well
      as the defenses of justification and self-defense.

      Stanek argues this response was insufficient to raise a genuine issue of

material fact on every challenged element of self-defense because it fails to connect

the evidence to the individual elements of self-defense. We agree. When a party files

a proper no-evidence motion for summary judgment, the burden shifts to the

opposing party to “sufficiently respond” by producing more than a scintilla of

evidence on each challenged element of the claim or defense. See TEX. R. CIV. P.

166a(i); De La Cruz v. Kailer, 526 S.W.3d 588, 593 (Tex. App.—Dallas 2017, pet.

denied). To meet that burden, the non-movant “must do more than itemize the

evidence and then, in a section totally separate from the recitation of the evidence,

offer general conclusions that the above evidence creates a genuine issue of material

fact.” See De La Cruz, 526 S.W.3d at 593. Rather, the non-movant must “point out

with specificity where in his filings there was evidence on each of the challenged

elements of his claims.” Id.; see also Chambers v. Allstate Ins. Co., No. 05-15-




                                          –9–
01076-CV, 2016 WL 3208710, at *12 (Tex. App.—Dallas June 9, 2016, pet. denied)

(mem. op.) (“The issue is whether the trial court must search through all of the non-

movant’s evidence to determine if a fact issue exists without any guidance

concerning what evidence creates an issue on a particular element.”). The Rules of

Civil Procedure require that “the party seeking to avoid the effects of a well-pleaded

no-evidence motion for summary judgment bears the burden to file a written

response that raises issues preventing summary judgment, and that points to

evidence supporting those issues.” Chambers, 2016 WL 3208710, at *12. The trial

court is not required to supply the deficiency, but instead must grant the motion

where the non-movant fails to meet that burden. Id.

       Appellants’ summary judgment response contained neither references to, nor

arguments regarding, the mental-state elements of self-defense. Appellants argue in

their reply brief that they met their burden by including footnote references to the

summary judgment record and to the facts section of the response, which further

included citations to the summary judgment evidence, such as Guandolo’s affidavit,

the video of the altercation, witness statements, deposition testimony from Stanek

and other witnesses, and police reports.5 We disagree. The issue is not whether there

is something in this list of evidence that creates a fact issue on the elements of self-



   5
     We note that appellants’ response was twelve pages in length with 268 pages of exhibits comprised
primarily of deposition transcripts.



                                               –10–
defense, but rather whether appellants sufficiently explained how the evidence

supports each element. See Chambers, 2016 WL 3208710, at *12; De La Cruz, 526

S.W.3d at 593. The response shows they did not. There is no mention of Guandolo’s

subjective belief that use of force was immediately necessary or the objective

reasonableness of that belief,6 let alone a citation to any evidence supporting either

element.

        Appellants argue that they presented more than a scintilla of evidence of

Guandolo’s reasonable belief of harm through Guandolo’s affidavit. Appellee

counters that the affidavit is not properly before us. In an order dated September 18,

2019, the trial court sustained Stanek’s objection to, and struck, Guandolo’s affidavit

on hearsay grounds. Appellants did not challenge that order on appeal. After appellee

identified the order in his response brief, appellants argued for the first time in reply

that the affidavit was properly before the trial court because the order striking it was

signed nine days after the order granting summary judgment, which expressly stated

that the trial court considered the responses and evidence on file. A party may not

raise a new issue for the first time in a reply brief. See Private Mini Storage Realty,



    6
      Appellants argue they addressed the reasonableness element with this sentence: “Furthermore,
Guandolo’s response to Plaintiff’s aggression, i.e. one punch to the face, was reasonable in order to avoid
imminent harm by Plaintiff and certainly justified to protect his life.” We disagree. There is no footnote or
record citation following this sentence. Moreover, the sentence misconstrues the reasonableness element of
self-defense by arguing that Guandolo’s conduct—“one punch to the face”—was reasonable. The objective
element of self-defense, however, requires evidence of the reasonableness of the defendant’s belief, not his
conduct. See TEX. PENAL CODE ANN. § 9.31(a).



                                                   –11–
L.P. v. Larry F. Smith, Inc., 304 S.W.3d 854, 859 (Tex. App.—Dallas 2010, no pet.).

We determine this issue is not properly before us.

      We conclude the trial court did not err in granting summary judgment on

appellants’ affirmative defense of self-defense.

                                  CONCLUSION

      We conclude that the trial court did not err in granting no-evidence summary

judgment on appellants’ affirmative defenses of justification and self-defense. We

overrule appellants’ sole issue. Accordingly, we do not reach the parties’ arguments

regarding whether appellants were harmed by the granting of summary judgment in

not submitting the question to the jury. See TEX. R. APP. P. 47.1.

      We affirm the trial court’s judgment.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE

191550F.P05




                                        –12–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JOHN GUANDOLO AND SAINT                        On Appeal from the 162nd Judicial
GEORGE’S ALLIES, INC. D/B/A                    District Court, Dallas County, Texas
UNDERSTANDING THE                              Trial Court Cause No. DC-17-14892.
THREAT, Appellants                             Opinion delivered by Justice
                                               Goldstein. Justices Molberg and
No. 05-19-01550-CV           V.                Nowell participating.

RICHARD STANEK, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee RICHARD STANEK recover his costs of this
appeal from appellants JOHN GUANDOLO AND SAINT GEORGE’S ALLIES,
INC. D/B/A UNDERSTANDING THE THREAT.


Judgment entered March 22, 2022.




                                        –13–